Mr. Justice Mercur
delivered the opinion of the court,
This fund in contention was produced by a sheriff’s sale of real estate. The appellee had the first lien by virtue of his award, unless it was postponed by the action of the court relating thereto. The aw-ard was filed'on the 8th June 1875. At the expiration of *184twenty days thereafter, the judgment became absolute, and execution was afterwards issued thereon. In September following, the court granted a rule to 'show cause why the award should not be stricken off. On the 6th November the rule was made absolute. On 19th of same month the court reconsidered its action and reinstated the rule. It afterwards discharged the rule, but in pursuance of agreement of counsel, allowed an appeal from the award. On the final trial, the plaintiff therein recovered the judgment to which this money w-as applied. The appellant, as administrator, recovered a judgment against the same defendant on the 28th June 1875, and one in his own right on the 9th November following. He now claims the lien of the appellee’s judgment was postponed as to his two judgments by the action of the court. If such be the effect, it is dealing very harshly with the rights of the appellee. He had an absolute judgment regular on its face, when the court assumed to inquire into the validity of the award on which it was entered. The record of the judgment fails to show the ground on which the rule to strike it off was granted. In this distribution, the auditor found it was “on account of misbehavior on the part of the arbitrators.” There was no charge “ that the award was procured by corruption or other undue means” of the plaintiff therein, or of any other person. It is unnecessary now to decide as to the power of a court to strike off an award on application made after the judgment thereon has become absolute, without alleging any fraud, and for a cause known to the applicant on the trial. No undue practice was charged on the plaintiff therein. He had not done anything to prejudice the just fruits of his award. Thirteen days after the court made the rule absolute, and presumably at the same term, it reversed its action, and with the concurrent agreement of counsel, reinstated the award. Had the previously vested rights of the appellee, by operation of law, become lost in the meantime ?
In the final disposition of the rule the court made no order indicating that any previously existing right of lien by virtue of the award should be impaired, any further than to allow the appeal in pursuance of the agreement of counsel. The design and legal effect of discharging the rule was to leave unaffected the lien created by the award. A court has power to strike off a decree improvidently entered: Newcomer’s Appeal, 7 Wright 43. In the exercise of its sound judicial discretion it may enter judgment, as of a time when it ought to have been entered: Murray v. Cooper, 6 S. & R. 126; Fitzgerald v. Stewart, 3 P. F. Smith 343. It undoubtedly has this power at the term when it directed the judgment or decree to be entered. Conceding this power, as between the parties to á judgment or decree, yet the appellant contends no such effect shall be given to the discharge of the rule in this case as to affect his liens. This we think depends on his showing superior equities. *185The lien of the appellee was prior to the first judgment of the appellant. That judgment is in no wise displaced from the relative position it then had. The other judgment was obtained after the rule to strike off the award had been made absolute. No entry, however, had been made on the lien-docket affecting the validity of the appellee’s lien. It remained there unchanged, notice to all of a subsisting lien. It is the record notice which is recognised as the best notice of the amount and date of a lien: Bear v. Patterson, 3 W. & S. 233; Mann’s Appeal, 1 Barr 24; Hance’s Appeal, Id. 408; Ridgway’s Appeal, 3 Harris 177. The record to which a purchaser or subsequent lien-creditor must look gave no indication that the lien of the appellee was not in full force. There is no proof that the appellant looked at any other or had any knowledge of the action of the court in regard to the award. If then he looked to the lien-docket only, and had no knowledge beyond it, there can be no pretence that he entered his judgment on any assumption that the 'prior lien had been removed. We do not mean to say that a judgment entered after the award was stricken off, and before it was restored, might not under some circumstances have superior equities, but we do not discover such here. The Act of Assembly requires the money, produced by sheriff’s sale of real estate, shall be distributed “ according to law and equity;" 1 Purd. Dig. 645. It has often been held this requires due effect to be given to the equity branch of the court’s power: Kelly’s Appeal, 4 Harris 59: Selden’s Appeal, 24 P. F. Smith 323; Tindle’s Appeal, 27 Id. 201. In view of all the facts, and the principles of equity applicable thereto, we see no irregularity in the proceedings affecting the award sufficient to destroy its prior lien, or to postpone it as against the subsequent judgments: Hauer’s Appeal, 5 W. & S. 473; Drexel’s Appeal, 6 Barr 272; Roemer v. Denig, 6 Harris 482.
Decree affirmed and appeals dismissed at the costs of the respective appellants therein.